Citation Nr: 9920687	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  93-03 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left eye disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active service from February 1943 to October 
1945. 

This appeal was before the Board of Veterans' Appeals (Board) 
in May 1994 and May 1997, at which times it was remanded for 
additional development.  The regional office (RO) completed 
development to the extent possible, and the case is again 
before the Board for appellate review.  

In a July 1992 statement and in a Department of Veterans 
Affairs (VA) examination of March 1992, the claim of service 
connection for right eye disability is raised.  This matter 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

The veteran has disability of the left eye that resulted from 
service injury.  


CONCLUSION OF LAW

Status post residual of shrapnel wound of the left eye, with 
removal, was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At the time of the veteran's entry examination of December 
1942, visual acuity of the left eye was 20/20.  

The separation examination report of October 1945 shows that 
the veteran sustained an eye wound in line of duty; slight 
shell fragment wound of the left eyelid, upper, no scar, was 
noted.  Visual acuity of the left eye was 20/70.  

The veteran's WD AGO Form 53-55 verifies his dates of service 
and shows a military occupational specialty of labor foreman.  
His battles and campaigns as well as all service outside the 
United States were listed.  It was noted that the veteran had 
received no wounds in action.  

At the time of the veteran's claim for pension benefits in 
December 1980, he reported that his disability was loss of 
the left eye.  The claim was granted by rating decision of 
February 1981. 

The veteran was treated at a VA facility in January 1981 
during which he reported the sudden onset of blurring of both 
eyes 10 days before.  Since then, he had dizziness, but there 
had been no injury.  He was referred to the eye clinic.  At 
the time of VA eye clinic examination in January 1981, it was 
noted that the veteran had bilateral retinal detachments in 
1977 for which there was surgery.  The pertinent impressions 
were phthisis of the left and status post cryotherapy of the 
left.  

VA outpatient treatment records of March 1981 indicate a 
history of retinal detachment in 1977.  The impressions 
included phthisis of the left.  In May 1985, the impressions 
were phthisis of the left; status post retinal detachment of 
the left, repaired with "cryo."  VA records dated in June 
1985 show that an eye was made for the veteran.   

VA outpatient treatment records of May 1989 show that the 
veteran was seen for status post phthisis bulbi for shrapnel 
trauma of the left eye.  The veteran's eye disability was 
considered stable and he was doing well.  

The veteran was hospitalized at a VA facility in August and 
September 1991 for disorders unrelated to this claim.  It was 
noted that examination of the eyes was benign.  There were no 
pertinent findings.  

The veteran's application for compensation benefits was 
received in January 1992, in which he claimed service 
connection for loss of the left eye.  The veteran stated that 
he was wounded in combat in 1945 and that this contributed to 
the steady deterioration and eventual removal of the left eye 
in 1976.  

The veteran was afforded a VA examination in March 1992.  He 
complained of an eye condition to include loss of his left 
eye.  Physical examination revealed that the left eye was 
surgically absent, and there was no light perception in that 
eye.  The pertinent diagnosis was status post grenade 
explosion injury, 1943, with residual gradual diminution of 
vision, left [more than right].  Also diagnosed was total 
blindness in the left eye with replacement prosthesis.  

Pertinent Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Combat veterans are afforded special consideration and are 
given the benefit of the doubt in disability cases, i.e., in 
the case of any veteran who engaged in combat with the enemy 
in active service, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service incurrence if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  

Where a veteran has established that he is a combat veteran, 
Collette and Caluza v. Brown, 7 Vet. App. 498 (1995), set out 
the correct application of 38 U.S.C.A. § 1154(b), requiring a 
three-step, sequential analysis:  1)  Has the claimant 
produced "satisfactory lay or other evidence of such injury 
or disease."  "Satisfactory evidence" is defined as 
"credible evidence that would allow a reasonable fact finder 
to conclude that the alleged injury or disease was incurred 
in or aggravated by the veteran's combat service"; 2)  Is 
the proffered evidence "consistent with the circumstances, 
conditions, or hardships of such service"; and 3)  Once 
these the first two steps are met, the Secretary will accept 
the combat veteran's evidence as sufficient proof of service 
incurrence, even if no official record of such incurrence 
exists, unless the government can met the burden of showing 
"clear and convincing evidence to the contrary."  Only in 
the third step may contrary evidence, such as a Report of 
Medical Examination at Separation, be brought into play.  
Collette, 82 F.3d at 393.  It must be noted however that the 
presumption afforded under 38 U.S.C.A. § 1154(b) deals only 
with the question of whether a particular disease or injury 
occurred in service, that is, what happened then, and not the 
question of either current disability or nexus to service, as 
to both of which competent medical evidence is generally 
required.  In short, the above-cited provisions do not 
presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997).  Despite the above, competent 
evidence of a current disability and of a nexus between 
service and a current disability is still required.  Wade v. 
West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 
536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  In 
Arms v. West, 12 Vet.App. 188 (1999), the Court specifically 
stated that Collette did not obviate the (1) current 
disability and the (2) medical nexus requirements for setting 
forth a well-grounded claim.

Analysis

The Board notes that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. §  5107; he has presented a 
claim which is plausible based on all the evidence.  That is, 
the evidence shows that he entered service with better visual 
acuity of the left eye than when he was discharged; that the 
service separation examination shows that he incurred a wound 
in the left eye area in the line of duty; and that a post 
service medical opinion during a VA examination in 1992 
linked his current disability to service.  

Once a claim is found to be well grounded, the Board is then 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  The Board is satisfied that all relevant 
and available facts have been properly developed.  The 
veteran has been examined by the VA in connection with his 
claim.  During the course of the appeal, the veteran 
identified relevant evidence that may have supported his 
claim.  The RO made every effort to request or obtain any 
relevant information.  The Board now finds that all 
appropriate development has been accomplished to the extent 
possible; relevant evidence necessary for an equitable 
disposition of the appeal has been obtained, and no further 
assistance is required to comply with the duty to assist 
under 38 U.S.C.A. § 5107.

In each case the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Here, the veteran contends, and the evidence supports, that 
his visual acuity of the left eye significantly declined 
between the time of his service entrance and his service 
separation.  As part of his claim, the veteran stated that he 
incurred a shrapnel wound of the left eye area during 
service; again, the service records support this aspect of 
his claim because the service separation examination 
documents the reported wound.  

The veteran further maintains that the blast caused lasting 
damage to the left eye to the point that it needed 
replacement in 1977.  Unfortunately, the medical reports from 
that time are not available.  The first post service medical 
evidence is about 36 years after service; these records from 
1981 do not relate the veteran's left eye problems to 
service.  The lack of medical evidence until decades after 
service and the absence in the first post service evidence to 
any link to service is evidence that bears against the 
veteran's claim.  

Aside from the service records which record decreased visual 
acuity during service, the evidence in favor of the veteran's 
claim includes a 1989 treatment note that contains reference 
to residual left eye disability from the service shrapnel 
wound.  Moreover, the VA examiner in 1992 provided a 
diagnosis that clearly related the current left eye 
disability to the service injury.  Significantly, there is no 
medical opinion that contradicts the 1992 examiner.  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In light of the available service medical 
records which are supportive of the claim, including the 
injury, and in view of the medical opinion that links the 
post service left eye disability to service, the Board finds 
that the evidence is at least in equipoise in favor of the 
veteran.  Thus, service connection for status post residual 
of shrapnel wound of the left eye, with removal, is 
warranted.  


ORDER

Service connection for status post residual of shrapnel wound 
of the left eye, with removal, is granted.




		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

